56 N.Y.2d 717 (1982)
In the Matter of Lower East Side Joint Planning Council, Individually and on Behalf of Its Member Organizations, et al., Appellants,
v.
New York City Board of Estimate, Respondent.
Court of Appeals of the State of New York.
Argued March 26, 1982.
Decided May 11, 1982.
Kenneth Kimerling and Cesar A. Perales for appellants.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Marjorie E. Bornes and Ronald E. Sternberg of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur; Judge MEYER taking no part.
*718MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
*719Before approving an urban renewal plan for the Seward Park Extension area of New York City, respondent amended the proposal by redesignating 100 out of a much larger number of units of family housing to housing for the elderly. This alteration, in a project containing 1,341 units, is not major and does not alter the essential nature of the project. Consequently, it was within respondent's power to make the modification (see Margulis v Lindsay, 31 N.Y.2d 167; Fisher v Becker, 32 AD2d 786, affd no opn 26 N.Y.2d 938).
The amendment and the proposed plan were introduced at the same meeting. The amendment was approved by a simple majority, but the entire plan, as amended, was approved by a vote of 9 to 2. Subdivision c of section 62 of the New York City Charter requires a three-fourths vote of approval to pass a "resolution or amendment of any resolution * * * at the same meeting of the board at which it is originally presented." Otherwise, only a simple majority is required (New York City Charter, § 62, subd b). Designed to protect against hasty action, the section's policy is not defeated by permitting a majority to approve an amendment, but requiring the three-fourths vote if the amended resolution is to be passed at the same meeting. Thus, the legislative procedure here was proper.
Finally, there was an adequate opportunity for public comment on the question whether housing for families or the elderly should be built.
Order affirmed, with costs, in a memorandum.